Citation Nr: 1824048	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  07-31 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a service-connected cervical spine degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1991 to June 1991; and the Army from January 2004 to September 2005 and from March 2008 to June 2010.

The issue comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas.

By way of background, the RO granted an increased rating for the Veteran's cervical spine disability in the January 2013 rating decision, effective March 25, 2011. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id. 

In December 2015, the Board granted service connection with an initial rating for radiculopathy of each of the left and right upper extremities, and remanded the appeal for a new examination for the cervical spine disability.  In January 2017, the Board denied an increased rating in excess of 20 percent for service-connected cervical spine DDD, and the Veteran appealed the Board's decision.

In June 2017, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JPMR), which vacated and remanded the issue of an increased rating in excess of 20 percent for cervical spine DDD for inadequate reasons and bases and remanded the matter for proceedings consistent with the motion.

The Board remanded the issues on appeal for additional development in December 2015, January 2017, and following the Court's remand, again in August 2017.  However, while the matter again is before the Board, the directives have not yet been substantially complied with. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2015. A transcript of the hearing is associated with the electronic claims file.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the record indicates that the Veteran remains employed full time, though with some allowance for his disabilities.  As such, entitlement to TDIU has not been raised by the record and will not be considered here.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating in excess of 20 percent for his service-connected cervical spine DDD.  

This appeal was remanded in August 2017 because of the Court's June 2017 JPMR and the necessity to readdress the inadequate reasons and bases discussed in the Court's opinion.  Specifically, the Board directed the remand examiner to express an opinion concerning whether there would be additional limits on functionally ability on repeated use or flare-ups, and to the extent possible, provide an assessment of the functional impairment on repeated use and during flare-ups.  The remand examiner was directed to assess additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, at what point pain began, at what point pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

VA provided an examination for the Veteran and his cervical spine disability in September 2017.  The examiner accomplished the initial range of motion measurements for the Veteran, and again after three repetitions.  The examiner then noted that flare-ups of the cervical spine were not present at the time of the examination, and opined that it would be mere speculation to express in terms of the degrees of additional range of motion loss due to pain, weakness, fatigability, or incoordination.  "Flare-up of the Veteran's neck condition was not present at the time of examination.  In absence of the Veteran's flare-up at examination, or after repeated use over time, it would be mere speculation to express in terms of additional range of motion loss due to pain, weakness, fatigability, or incoordination."  The following section of the VA Disability Benefits Questionnaire used in the examination entitled "Flare-ups" was marked as "not applicable."

During the same month of September 2017, the United States Court of Appeals for Veterans' Claims (Court) addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id. 

The Board finds that the September 2017 VA examination is inadequate because it does not comply with Sharp, 29 Vet. App. at 33.  The examiner indicated the examination was not conducted during a period of flare-ups, but declined to quantify any functional loss in terms of range of motion during such flare-ups.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate).  Therefore, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's cervical spine disability in accordance with the directives of the Court's June 2017 JPMR specific to this case and the more general directives it provided in Sharp v. Shulkin, 29 Vet. App. 26 (2017) regarding additional functional loss during flare-ups of a musculoskeletal disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate medical professional in order to determine the current level of severity of his cervical spine disability.  The claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should elicit from the Veteran a complete history of any flare-ups of the cervical spine disability. In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's cervical spine.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use and during flare-ups, and provide an assessment of the functional impairment on repeated use and during flare-ups.  The examiner should assess the additional functional impairment on repeated use and during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.  If such is not feasible, the examiner should explain why.

The examination should be conducted in accordance with the current disability benefits questionnaire and consistent with Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Court explained that case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans, to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  

The examiner should indicate whether the Veteran's cervical spine disability is so severe so as to result in incapacitating episodes (i.e., episodes in which her adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the cervical spine disability, to include but not limited to bladder or bowel impairment. 

The supporting rationale for all opinions expressed must be provided.

2.  After completing the requested action, and any additional notification and/or development warranted, the RO must readjudicate the Veteran's increased rating claim.  If either benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




